Citation Nr: 9911798	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-32 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
pulmonary embolism, to include asthma and an obstructive 
ventilatory defect, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied an evaluation in excess of 
10 percent for a pulmonary embolism.  A subsequent rating 
decision awarded an evaluation of 30 percent.  The Board 
remanded this case to the RO for further development in April 
1997.  Having complied with the instructions on remand, the 
RO has returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a pulmonary embolism are 
productive of rather frequent attacks and require constant 
medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a pulmonary embolism, to include asthma and an 
obstructive ventilatory defect, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6602 (1998); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The record shows that the RO initially granted service 
connection for recurrent pulmonary emboli in August 1968 and 
awarded a 100 percent disability evaluation effective from 
March 1968.  In February 1969, the rating assigned for this 
disability was decreased to 10 percent effective from May 
1969.  Following a claim for increased compensation, the RO 
maintained the 10 percent rating in decisions dated June 
1992, June 1993, and June 1994.  Finally, in a December 1998 
rating decision, the RO awarded a 30 percent evaluation 
effective from October 1996.

The veteran's residuals of a pulmonary embolism, to include 
asthma and an obstructive ventilatory defect, have been 
awarded a 30 percent schedular evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  The Board 
notes that, by regulatory amendment effective October 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating respiratory disorders, including asthma.  See 
61 Fed. Reg. 46720-46731 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  However, the effective date for any award 
granted pursuant to a liberalizing law cannot be earlier than 
the date of enactment of the law.  See Rhodan v. West, 12 
Vet.App. 55 (1998).  According to the rating decision and the 
supplemental statement of the case issued in December 1998, 
the RO has evaluated the veteran's disability under both the 
former and revised criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6602, and has awarded a 30 percent evaluation pursuant 
to the revised criteria.

Prior to October 7, 1996, a 30 percent evaluation was 
warranted for moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10 to 14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent evaluation was provided for severe bronchial 
asthma with frequent asthmatic attacks (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A 100 percent rating was appropriate where 
the disease was pronounced with very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks, and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

Under the revised criteria, a 30 percent evaluation is 
warranted for bronchial asthma evidenced by an FEV-1 value of 
56 to 70 percent predicted, or an FEV-1/FVC value of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent evaluation is assigned for bronchial asthma evidenced 
by an FEV-1 value of 40 to 55 percent predicted, or an FEV-
1/FVC value of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned where there is an FEV-1 of less than 40 percent 
predicted, or an FEV-1/FVC ratio of less than 40 percent; or 
more than one attack per week with episodes of respiratory 
failure; or where the veteran requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1998).

VA outpatient records reflect that the veteran received 
treatment and was prescribed medication for asthma from 1979 
through 1996.  The veteran often reported an exacerbation of 
his symptoms upon exertion or exercise.  Examination findings 
were usually negative and the veteran was most often assessed 
with stable asthma, controlled by medication.  It appeared 
that the veteran was prescribed a variety of asthma 
medications.  The veteran's asthma was described as chronic 
and, in September 1980, the VA physician stated that the 
veteran had significant bronchial asthma and recommended a 
change from shift work at his place of employment.

In letters dated October 1990 and December 1992, Talmadge C. 
Reeves, M.D., states that the veteran has asthma secondary to 
pulmonary embolus.  He noted that the veteran believed the 
asthma to be a factor in the development of his anxiety 
attacks.  A private medical record from the University of 
Kansas in February 1991 confirmed that the veteran used 
asthma medication.

The veteran was afforded a VA examination in May 1993.  The 
veteran reported a history of multiple pulmonary emboli in 
1967 and resulting lung damage.  He related that he currently 
used an Albuterol inhaler three times a day and that he could 
run for thirty minutes if he used the inhaler before and 
after the run.  He complained of wheezing and shortness of 
breath brought on by exercise and fumes; however, he had had 
no recent severe exacerbations and had never been 
hospitalized.

Upon examination, end expiratory wheezes were heard 
throughout the entire chest wall, but there was no evidence 
of rhonchi or crackles.  The chest cavity was normal to 
percussion and there was no evidence of erythema or exudate 
in the pharynx.  Pulmonary function tests showed FVC, FEV-1, 
and FEV-1 to FVC ratio as normal, TLC as normal, and RV as 
slightly increased.  The impression was that of essentially 
normal spirometry and lung volumes.  The examiner rendered 
diagnoses of pulmonary emboli, chronic obstructive pulmonary 
disease and asthma.

In a statement from the veteran dated September 1993, he 
stated that he had suffered from asthma since the time of his 
pulmonary embolism and that he had been constantly medicated 
with various prescriptions since that time.  He claimed that 
exertion, illness, and exercise exacerbated his asthma.

The veteran underwent another VA examination in December 
1993.  The veteran provided substantially the same history as 
at the previous VA examination.  Objectively, his lungs were 
clear to auscultation bilaterally and the pulmonary function 
tests were normal.  He was diagnosed with history of asthma.  
The examiner noted that the veteran's history was most 
consistent with exercise-induced asthma and that his symptoms 
were well controlled on medication.

A December 1995 letter from Wilbur D. VanBuren II, M.D., 
identified him as the veteran's primary care physician.  Dr. 
VanBuren said that the veteran's asthma had shown variable 
severity, sometimes brought on by exertion, but also 
frequently occurring at rest, and exacerbated by panic 
attacks.  The asthma was controlled with an Albuterol 
inhaler.

At a VA examination in June 1997, the veteran complained of 
more severe asthma symptoms during the past few years.  He 
complained of daily shortness of breath and claimed that 
minimal exertion could cause the onset of wheezing or 
shortness of breath.  He also identified exercise and cold 
weather as exacerbating the asthma.  Upon examination, lungs 
were clear to auscultation bilaterally, and there was no 
prolonged expiratory phase or dullness to percussion.  
Pulmonary function tests and radiographic reports were within 
normal limits.  The veteran was diagnosed with asthma and 
history of recurrent pulmonary embolism, with residuals of 
reactive airway disease.  The examiner opined that it was as 
likely as not that the veteran's asthma was a residual of the 
recurrent pulmonary emboli.

In a statement from the veteran received in June 1997, he 
claimed that his pulmonary function test had improved due to 
the use of medication.  He also stated that he had used many 
medications in the past and that he used Albuterol, Seravent, 
and Vanceril at present.  He described his asthma as becoming 
more severe and frequent.  It occurred upon exertion, as well 
as at other times, and was aggravated by his anxiety 
condition.  In a November 1998 letter, the veteran again 
stated that he had used asthma medication during pulmonary 
testing.  He reported that he was consistently taking several 
asthma medications and that he had chronic asthma requiring 
daily medication.

In summary, the Board concludes that the veteran's residuals 
of a pulmonary embolism, to include asthma and an obstructive 
ventilatory defect, exhibit the symptomatology for a 30 
percent evaluation under both the former and the revised 
criteria for respiratory disorders.  In so finding, the Board 
determines that the veteran's statements regarding the 
frequency of his asthmatic attacks and the exacerbation 
caused by exertion are credible.  The Board notes that 
medical evidence of record supports a finding that the 
veteran has rather frequent asthmatic attacks and that he 
suffers from shortness of breath and related symptomatology 
upon exertion.  The Board further recognizes that the 
veteran's asthma requires constant medication and the medical 
records provide ample evidence that the veteran has used 
several asthma prescriptions.

However, the evidence does not support an evaluation of 60 
percent pursuant to the former or the revised criteria.  All 
of the medical evidence of record reports that the veteran's 
asthma is well controlled by medication and that pulmonary 
function tests are generally within normal limits.  Moreover, 
it has not been shown that the veteran is generally precluded 
from manual labor, that he presents monthly for medical care 
of exacerbations, or that he requires intermittent courses of 
systemic corticosteroids.  Therefore, the record does not 
show the increased severity necessary for the next higher 
evaluation, and the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
residuals of pulmonary emboli have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for residuals of a 
pulmonary embolism, to include asthma and an obstructive 
ventilatory defect, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

